Crawford, Justice.
The plaintiff in error brought a rule in a justice court against J. L. Wade, the bailiff, calling upon hina to show cause why he should not pay over five dollars and fifty cents in his hands collected upon a fi. fa. in favor of the movant. The bailiff answered the rule by showing that he had been notified to hold it to answer a claim put in therefor by a contestant. The justice, upon this answer, dismissed the rule. To this judgment certiorari was prayed and granted, and when the same was heard in the superior court, it was sustained upon the ground that the court below erred in dismissing the rule, when the facts .should have been heard by the justice, and the money ordered to the party legally entitled thereto.
The order of the judge remanded the case with instructions to the justice to hear it upon its merits, and after the facts are made to appear, to decide the same in conformity therewith. To this' ruling exceptions were filed and a writ of error sued out.
The judgment of the court is both authorized and required by §4067 of the Code.
Judgment affirmed.